Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-9,11-17,19, 20 have been rejected.
Claims 10, 18 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9,11-17,19, 20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Asaad United States Patent Application 2012/0117413 hereinafter A.



In regard to claims 1, 11
A discloses an apparatus for a system on a chip (SoC) comprising:
a data bus.a set of hardware accelerators (HWAs) each configured to communicate among the set of HWAs by exchanging a respective set of signals via the data bus:
a set of event processors coupled to the set of HWAs such that each of the event processors is coupled between a respective HWA of the set of HVWVAs and the data bus to exchange the respective set of siqnals between the respective HWA and the data bus, wherein each of the set of event processors is configured to detect an event associated with the respective set of signals from the respective HWA; and
an anomaly detector coupled to the set of event processors. (Figure 1) & (Paragraph 52)
In regard to claim 2
A disclosed he apparatus of claim 1, wherein an event processor in the set of event processor includes at least one input terminal, an input counter, programmable operators, an output counter, a statistics generator, and an output event generator. (Paragraph 27)
In regard to claims 3, 14
A discloses the apparatus of claim 2, wherein the programmable operators include at least one of bitwise AND, bitwise OR, bitwise XOR, bitwise NOT, bitwise NAND, or bitwise NOR. (Paragraph 43)
In regard to claim 4
A discloses the apparatus of claim 1 further comprising, the SoC including:a first bus to transmit data between the set of HWAs; and a second an event bus to transmit data between the set of event processors and the anomaly detector. (Figure 1) & (Paragraph 43)
In regard to claim 5
A discloses the apparatus of claim 1 further comprising, the SoC including a processor coupled to the anomaly detector. (Figure 1)
In regard to claim 6
A discloses the apparatus of claim 1, wherein each of the set of event processors is configured to: retrieve an input event: and detect a first event associated with the respective HWA; determine whether a second event associated with the respective HWA occurs within a threshold of time; and based on the second event not occurring within the threshold of time, generate provide an output to the anomaly detector event based on the input event, in response to a determination that an input event threshold is exceeded within a threshold of time. (Paragraph 60)
In regard to claim 7
A discloses the apparatus of claim 6 , wherein the first event set of event processors receive a input event, the input event is associated with at least one of an external input to the SoC, an output from the SoC, an input to the respective HWA one of the HWAs in the set of HVWAs, or an output from the respective HWA one of the HVVAs in the set of HWAs. (Figure 1) & (Paragraph 36)
In regard to claim 8, 16
A discloses the apparatus of claim 1, wherein the anomaly detector is configured to: retrieve receive an output event from an event processor in the set of event processors; and determine whether the output event indicates a threat to functional safety of the SoC. (Paragraph 60)
In regard to claim 9
A discloses the apparatus of claim 8, wherein the anomaly detector is configured to, in response to determining the output event indicates [[a]] the threat to functional safety of the SoC, adapt a process for the SoC to preserve functional safety. (Paragraph 63)
In regard to claim 12
A discloses the method of claim 11, wherein the event is further based on set of signals include at least one of an external input to the SoC, an output from the SoC, or an input the first HWA, or an output from the HWA. (Paragraph 82)
In regard to claim 13
A discloses the method of claim 11 further comprising performing a plurality of instances of the set of operations on respective sets of signals in parallel using a plurality of event processors, each associated with a respective HWA. (Paragraph 43)
In regard to claim 15
A discloses the method of claim 11, including further comprising generating statistics based on the signals and the results of the operations, the statistics including a maximum, a minimum, an average, and a relationship between the set of signals and the result of the operations. (Paragraph 31)
In regard to claim 17
A discloses the method of claim 16, including further comprising, in response to determining the result of the operations indicates the threat to functional safety of the SoC, adapt a process for the SoC to preserve functional safety. (Paragraph 79)
In regard to claim 19
A discloses the method of claim 11, wherein further comprising programming the event processor to perform the set of operations on the set of signals to determine whether the event occurred can be programmable and configured to detect events. (Paragraph 104)
In regard to claim 20
A discloses the method of claim 11[[,]] further comprising including transmitting the results of the operations to the anomaly detector via a data an event bus. (Figure 1) & (Paragraph 36)
Allowable Subject Matter
Claims 10, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant Remarks and Arguments
Argument and remarks submitted to the Office on 8/30/2022 have fully considered and are not persuasive. 
In regard the argument which states; “Assad does not teach at least 1) the event processors coupled between the hardware accelerators and the bus that the hardware accelerators use to communicate amongst themselves or 2) the event processors configured to detect events associated with signals exchanged between the hardware accelerators and the bus”
Examiner respectfully disagrees.
Figure 1 shows Target FPGA 102 connected to Local Control FPGA. The Local Control FPGA is connected to the local host interface.
Examiner maps the FPGA of the current reference to HWA of the amended claims.
Examiner maps the Local Control FPGA to event processors of the amended claim.
Examiner maps the Global Control FPGA to anomaly detector of the amended claim.
As Figure 1 reflects the coupling of the mapped elements is exactly the same coupling of the amended claims.
Argument is not correct.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                    
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner